Mr. Justice Yantis delivered the opinion of the court: Claimant was one of the members of the Mt. Vernon Howitzer Company, 130th Inf. I. N. G. who was in the motor-bus-fire that occurred on July 26, 1933 near Pana, Illinois. The general facts in connection with the claims growing out of said accident appear in the matter of Marlow Case No. 2469. By a Stipulation of Counsel this claim is submitted for decision upon the claim and the report of a Military Medical Board that convened in Mt. Vernon, January 14, 1934. The claim recites that in said accident claimant suffered severe burns about the body, face, hands and legs and injuries to the eyes and lungs which are permanent in character, for which he has been paid the sum of Three Hundred Eleven and 95/100 Dollars, ($311.95), and for which he now seeks a further award of Five Thousand Dollars ($5,000.00). The report of January 14, 1934 of the Military Medical Board (Approved January 22, 1934 by the Adjutant General) makes the following findings: “The board is of the opinion that this man has had quite a severe contusion of the chest and shoulder, which does not constitute a permanent disability and at this time considers his conditions are fairly well healed. The board recommends that there is no need for further hospitalization or treatments and that his disability will be terminated February 26, 1934, and recommend that he be given pay to that date, and also emergency allowances of $50.00 per month to February 26, 1934 — in accordance with Article XVI, Sections 10 and 11, M. & N. Code of Illinois.” There being nothing in the record upon which the court could base an award for permanent disability, and it appearing that the amounts recommended by the Military Medical Board have heretofore been paid in full, the claim for a further award is hereby denied and the claim dismissed.